IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs April 3, 2012

                   IN RE ESTATE OF MARY GLADYS GIBSON

                Appeal from the Chancery Court for Hamilton County
                  No. 00P056 Hon. Howell N. Peoples, Chancellor




                 No. E2010-01029-COA-R3-CV-FILED-JULY 2, 2012




This is an estate case in which Bobbie Bryant appeals the trial court’s affirmation of the fifth
and final accounting of the deceased’s estate. Having concluded that the issues raised on
appeal do not pertain to the fifth and final accounting of the estate, we affirm the decision
of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the court, in which H ERSCHEL P. F RANKS,
P.J., and C HARLES D. S USANO, J R., J., joined.

Bobbie Bryant, Chattanooga, Tennessee, appellant, pro se.

Philip B. Whitaker, Jr., Chattanooga, Tennessee, for the appellee, Cynthia Jane Gibson.

                                          OPINION

                                    I. BACKGROUND

       Mary Gladys Gibson (“Deceased”) died testate on July 22, 1999. Deceased’s will
provided that two of her nieces, Cynthia Jane Gibson (“Executor”) and Susan Camelle
Gibson (“Co-executor”), were to be executors of her estate. The nieces were unable to
peaceably complete their duties, and Executor assumed the duties bestowed upon her, despite
repeated protests and disagreement amongst her sisters, Co-executor, Bobbie Bryant
(“Beneficiary”), and Amanda Lopez.
        Executor filed five accountings of the estate, reflecting the value of the assets and the
amount of disbursements throughout her tenure as executor. The first accounting reflected
that the estate had the following three assets:

        1. A 49 percent interest in Gibson Family Partners, L.P., valued at
        $454,992.81 1 ;

        2. Personal effects and chickens, valued at $20,000; and

        3. Property located in Florida, valued at $580.

Taking into account recent receipts and disbursements, Executor asserted that the estate had
an estimated value of $475,609.17. No objections were filed regarding this accounting,
which was approved by the court. The second accounting reflected two disbursements for
expenses, totaling $297.24. Executor also reported that the chickens had died of unknown
causes and that John C. Gibson, Decedent’s brother and Executor’s father, had given his
interest in Decedent’s personal effects to Co-executor. Therefore, the items remaining in the
estate had an estimated value of $455,375.57. No objections were filed regarding this
accounting, which was approved by the court. The third accounting reflected several
disbursements, totaling $430,258.86 and no longer provided an estimated value of the Florida
property, leaving an estimated $24,536.71 in the estate. No objections were filed regarding
this accounting, which was approved by the court. The fourth accounting reflected several
disbursements totaling $10,109.89, leaving an estimated $14,426.82 in the estate. No
objections were filed regarding this accounting, which was approved by the court.

       The fifth and final accounting of the estate was filed on September 9, 2009, reflecting
the final disbursements of the account as follows:

        Payee                                                  Amount
        [Law firm]                                             $3,650.55
        Mary Ellen Davis                                       $67.32
        Court costs                                            $905.50
        Final disbursement - Amanda Lopez                      $2,450.86
        Final disbursement - [Beneficiary]                     $2,450.86
        Final disbursement - [Co-executor]                     $2,450.86
        Final disbursement - [Executor]                        $2,450.86




1
 This amount represents Deceased’s ownership interest of the amount realized from the sale of the family
farm (“the Gibson Farm”), which was located in Hamilton County.
                                                  -2-
                     Total disbursements:                 $14,426.82

The final accounting reflected that the check made payable to Mary Ellen Davis was
executed in fulfillment of the “[f]inal bill for Florida attorney services for evaluation of
matters relating to Florida property.”

       Beneficiary filed an objection to the fifth accounting, which is the subject of this
appeal. Beneficiary argued that there had been no accounting of the Florida property even
though an attorney was paid for work related to the Florida property; that the fees paid to the
law firm should be refunded because the chancery court found that the estate documents
prepared by the firm had no value; that she had not received her final disbursement; and that
Executor had “not brought the reasonable interest into the estate which was, or should have
been, earned on monies” deposited in the bank.

        A hearing was held at which Co-executor and Executor testified. Co-executor
testified that Executor had not communicated with her for approximately seven years. She
asserted that she had contacted an attorney who could facilitate the sale of the Florida
property but admitted that she had not hired the attorney because she was waiting for
Executor’s approval. She acknowledged that she had been advised to handle the sale herself.
Executor admitted that she refused to communicate with her sisters because of their treatment
of her and that she directed them to speak with her attorney. She acknowledged that she did
not deposit the money from the estate into an interest bearing account but asserted that she
was unable to open an interest bearing account.

       Following the hearing, the court ratified and affirmed the final accounting, finding
that while there had been no accounting with respect to the Florida property, a proceeding
could be instituted by the other beneficiaries. The court also found no evidence to suggest
that Decedent’s estate documents “ha[d] no value.” The court rejected Beneficiary’s
assertions that there had not been a final accounting of the estate, that Beneficiary had not
received her portion of the estate, and that Executor had not properly invested the funds in
the estate prior to the final accounting. This timely appeal followed.

                                         II. ISSUE

       We consolidate and restate the issue raised on appeal as follows:

       Whether this court may perform the function of a trial court and consider
       matters not properly raised and addressed in the trial court.




                                              -3-
                             III. STANDARD OF REVIEW

       On appeal, the factual findings of the trial court are accorded a presumption of
correctness and will not be overturned unless the evidence preponderates against them. See
Tenn. R. App. P. 13(d). The trial court’s conclusions of law are subject to a de novo review
with no presumption of correctness. Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn.
2008); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). Mixed
questions of law and fact are reviewed de novo with no presumption of correctness; however,
appellate courts have “great latitude to determine whether findings as to mixed questions of
fact and law made by the trial court are sustained by probative evidence on appeal.” Aaron
v. Aaron, 909 S.W.2d 408, 410 (Tenn. 1995).

                                    IV. DISCUSSION

        As a threshold issue, we must address the fact that there are a multitude of problems
with Beneficiary’s brief. She failed to comply with any of the requirements contained in
Rule 27(a) of the Tennessee Rules of Appellate Procedure and presented a rambling and, at
times, incoherent brief. Furthermore, by not providing any relevant citations to the record,
Beneficiary has failed to comply with Rule 6 of the Tennessee Court of Appeals which states
in part:

       (b) No complaint of or reliance upon action by the trial court will be
       considered on appeal unless the argument contains a specific reference to the
       page or pages of the record where such action is recorded. No assertion of fact
       will be considered on appeal unless the argument contains a reference to the
       page or pages of the record where evidence of such fact is recorded.

Tenn. Ct. App. R. 6(b). Failure to comply with these rules may result in waiver of the issues
presented for review by this court. Bean v. Bean, 40 S.W.3d 52, 54-55 (Tenn. Ct. App.
2000). We believe that these shortcomings in the brief are due, in part, to the fact that
Beneficiary has essentially asked this court to sit as a trial court. We acknowledge that pro
se litigants should be granted a certain amount of leeway in drafting their pleadings and
briefs; however, this court “must not excuse pro se litigants from complying with the same
substantive and procedural rules that represented parties are expected to observe.” Young
v. Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App. 2003) (citing Edmundson v. Pratt, 945 S.W.2d
754, 755 (Tenn. Ct. App. 1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n. 4 (Tenn. Ct.
App. 1995)).

       By way of explanation, we note that Beneficiary was repeatedly advised at the hearing
on her objection to the final accounting that she could not present evidence that was not

                                             -4-
relevant to her objection. She now wishes to present the excluded evidence to this court for
our review. From our review of the record, it appears that Beneficiary does not take issue
with the court’s affirmation of the final accounting of Decedent’s estate but that she believes
that Decedent’s 49 percent share of Gibson Family Partners, L.P. was undervalued. She
asserts that fraudulent estate planning documents prepared for her father, John C. Gibson,
led to the sale of the Gibson Farm for less than its value, resulting in the aforementioned
deficiency in Decedent’s estate. She contends that the Gibson Farm was worth
approximately 40 million dollars but that the sale of the farm yielded approximately 1 million
dollars. She explains that Decedent’s 49 percent share of Gibson Family Partners, L.P. was
valued at less than $500,000 because of the fraudulent sale. She believes that she is entitled
to recover 40 million dollars from Hamilton County because the Gibson Farm “was taken by
Hamilton County absent just compensation.” She also believes that she is entitled to recover
10 million dollars from the attorneys2 involved in drafting the estate planning documents.

        While these matters are loosely related to Decedent’s estate, this appeal is not the
avenue in which to seek the relief Beneficiary desires, namely an action against those
involved in the sale of the Gibson Farm. Appellate courts “cannot exercise original
jurisdiction” and act as the “trier-of-fact.” Peck v. Tanner, 181 S.W.3d 262, 265 (Tenn.
2005) (citations omitted); see also Pierce v. Tharp, 461 S.W.2d 950, 954 (Tenn. 1970)
(rejecting appellants’ “novel” request to adduce proof in support of their motion). Indeed,
the jurisdiction of this court is “appellate only.” Tenn. Code Ann. § 16-4-108. Accordingly,
we affirm the ratification of the final accounting because Beneficiary has not raised any
issues relevant to our review of that accounting.

                                            V. CONCLUSION

      The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to the appellant, Bobbie
Bryant.


                                                    ______________________________________
                                                    JOHN W. McCLARTY, JUDGE




2
    She notes that law firms should be liable for the actions of “attorney employees.”
                                                      -5-